Citation Nr: 0713104	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-33 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for residuals of a dog 
bite to the left testicle, to include erectile dysfunction.

4.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1965 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which denied entitlement to service 
connection for a cervical spine disorder, a left shoulder 
disorder, and residuals of a dog bite to the left testicle. 

In February 2007, the veteran offered testimony in support of 
his claims before the undersigned.  A transcript of the 
veteran's testimony has been associated with his claims file. 

The issues of service connection for a low back disorder and 
erectile dysfunction secondary to the veteran's service 
connected PTSD have been raised by the evidence of record and 
are referred to the RO for appropriate action

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.



REMAND

The veteran contends that the disorders at issue had their 
onset in service as a result of injuries he sustained therein 
to his neck, left shoulder, and left testicle.  Specifically, 
in hearing testimony and statements on file, the veteran 
maintains that he acquired chronic cervical spine and left 
shoulder pathology as a result of trauma related to a faulty 
parachute fall landing and a subsequent haphazard exit from a 
helicopter under combat conditions.  The veteran further 
maintains that he has a current left testicle disorder 
stemming from a dog bite in service.   

The veteran submitted additional evidence in connection with 
his claim directly to the Board in October 2006.  Applicable 
VA regulations require that pertinent evidence submitted by 
the appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  Thus, while on remand, 
the RO must review this evidence and, if the claim remains 
denied, include such evidence in a supplemental statement of 
the case.  38 C.F.R. §§ 19.37, 20.1304 (2006).  Furthermore, 
the veteran mentioned additional sources of private medical 
records at his February 2007 hearing.  After securing the 
necessary releases, those records should be obtained and 
associated with the claims file.

A preliminary review of the veteran's claims file shows that 
the veteran received the Combat Infantryman Badge.  The Board 
notes that where a combat veteran alleges he suffers 
disability due to an injury incurred in service, 38 U.S.C.A. 
§ 1154(b) must be considered.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  That statute 
provides that the Secretary shall accept as proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, not withstanding 
the fact that there is no official record of such incurrence 
or aggravation in service.  The statute does not establish 
service connection for a combat veteran.  It aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  In light of the 
veteran's testimony and supporting statements on file from 
service colleagues of the veteran relating injury as a result 
of combat operations, the Board shall accept as true the 
veteran's account that he sustained injury to his neck and 
shoulder as a result of a combat action involving his exit 
from a helicopter in a hot landing zone.  38 U.S.C.A. § 
1154(b).  

The Board also notes that the veteran's private physician, in 
a statement dated in February 2003, has opined that the 
veteran's current cervical spine disorder is related to his 
helicopter fall.

Where as here, there is a reasonable possibility that a 
current condition is related to residual of a condition 
experienced in service, a VA medical examination is necessary 
to make a decision on a claim.  See 38 C.F.R. § 3.159 (c)(4); 
Horowitz v. Brown, 5 Vet. App. 217 (1993).    

Additionally, as noted above, the RO has not had an 
opportunity to act upon the pending claim for erectile 
dysfunction secondary to service-connected PTSD. The Board 
finds this issue to be inextricably intertwined with the 
certified issue of service connection for residuals of a dog 
bite, to include erectile dysfunction.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).  If the veteran were granted 
secondary service connection for erectile dysfunction, the 
current issue, to the extent that service connection is 
sought for erectile dysfunction as a residual of a dog bite, 
would be mooted.

Therefore, the claim on appeal to the Board must be deferred.  
The fact that the secondary service-connection claim is 
inextricably intertwined with the claim on appeal does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed by the RO in the 
first instance. 

Furthermore, the Board notes that the file contains a copy of 
a statement dated in November 2004, in which the veteran 
expressed disagreement with the initial 10 percent rating 
awarded for PTSD in an August 2004 rating decision.  While 
dated in November 2004, the notice was received along with 
copies of other documents by the Board in March 2006 from the 
veteran's senator.  There is no indication in the claims file 
that the notice was ever received by the RO.  The RO should 
examiner this document and any temporary file at the RO to 
determine whether a timely notice of disagreement to the 
initial 10 percent rating was received.  If so, the Court of 
Appeals for Veterans Claims has held that when there has been 
an RO adjudication of a claim and a notice of disagreement 
has been filed, thereby initiating the appellate process, the 
claimant is entitled to a statement of the case regarding the 
denied issue.  A subsequent failure to promulgate a statement 
of the case is a procedural defect requiring remand.  Godfrey 
v Brown, 7 Vet. App. 398, 408 (1995), Manlicon v. West, 12 
Vet. App. 238 (1999).  Accordingly, the issue of entitlement 
to a higher initial evaluation for the veteran's service-
connected PTSD must be remanded to the RO to determine 
whether a timely notice of disagreement has been filed, and 
if so, to issue a statement of the case.  If no timely notice 
of disagreement has been filed, the RO should take 
appropriate action.

Accordingly, the case is REMANDED for the following action:

1.  Examine the claims folder and any 
temporary folder at the RO to determine 
whether a timely notice of disagreement 
was received to the assignment of a 10 
percent rating for PTSD.  If so, issue 
the veteran a statement of the case on 
the issue of an increased evaluation for 
his service-connected PTSD.  The veteran 
should be notified of the need to file a 
timely substantive appeal should he wish 
to perfect his appeal on that issue.  If 
no timely notice of disagreement has been 
received, the RO should take the 
appropriate action.

2.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for the claimed disorders whose 
records are not already in the claims 
file.  After securing the necessary 
releases, the obtain those records.

3.  Schedule the veteran for an 
orthopedic examination to ascertain the 
nature and etiology of his cervical spine 
and left shoulder disorders.  The 
examiner should review the claims file 
and note that review in the report. The 
examiner should offer an opinion as to 
whether any cervical spine disorder or 
left shoulder disorder found on 
examination is as likely as not (50 
percent or greater probability) causally 
or etiologically related to the veteran's 
service.  The examiner may assume, for 
the purposes of rendering the opinion, 
that the veteran experienced a haphazard 
exit from a helicopter resulting in a 
fall in Vietnam as he contends.

4.  Adjudicate the issue of entitlement 
to service connection for erectile 
dysfunction secondary to PTSD.  The 
veteran and his representative should be 
notified of the decision and his 
appellate rights.  The issue is not on 
appeal unless there is a timely notice of 
disagreement and a timely substantive 
appeal as to the issue.

5.  Readjudicate the veteran's claims of 
entitlement to service connection for a 
cervical spine disorder, a left shoulder 
disorder, and residuals of a dog bit to 
the left testicle, to include erectile 
dysfunction.  If the benefits sought on 
appeal remain denied, issue a 
supplemental statement of the case.  
After the applicable time is allowed for 
response, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


